Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 6 April 2022 have been entered. Claim 5 has been amended.  No claims have been canceled.  No claims have been added. Claims 1, 3-17, 19-22 are still pending in this application, with claims 1, 5, and 14 being independent.

Response to Arguments
The Applicants’ arguments (page 8 filed 6 April 2022) regarding the double patenting rejections of claims 1, 5, 11, 14, 15, 17 have been fully considered and found persuasive.  The Terminal Disclaimer filed 6 April 2022 for US Patent Application 16722598 was approved on 7 April 2022.  Thus, the double patenting rejections of claims 1, 5, 11, 14, 15, 17 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-17, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest determining a target voxel of the target multi-resolution voxel space associated with a reference voxel of the reference multi-resolution voxel space, the target voxel and the reference voxel associated with a same resolution; and 
determining a statistical value associated with a combined voxel representing the target voxel and the reference voxel, wherein the statistical value comprises a weighted covariance matrix determined based at least in part on a number of points of the target voxel and the reference voxel.
The prior art of record, taken alone or in combination, fails to teach or fairly suggest the limitations taken as a whole: 
a voxel comprising a plurality of points, 
creating a combined voxel from a target voxel and a reference voxel, 
determining a statistical value from the combined voxel, wherein the statistical value comprises a weighted covariance matrix in the combined voxel.

Regarding claim 5, in light of claim 1 comprising allowable subject matter, the method in claim 5 is similar and performed by the system in claim 1. Therefore, claim 5 would be allowable (pending resolution of double patenting) for the same reasons as claim 1.
Claim 5 appears to be broader than claim 1.  However the limitation determining, based at least in part on the first voxel space and the second voxel space, a first aggregated voxel data, wherein the first aggregated voxel data comprises a weighted covariance matrix associated with the voxel is interpreted as creating a combined voxel from a target voxel and a reference voxel.  The weighted covariance is interpreted as a function of a voxel of the first space and a second voxel of the second space.  This interpretation will verify the alignment of an object in the first and second spaces.  
Thus claim 5, interpreted as creating a combined voxel from a target voxel and a reference voxel, is interpreted as similar to claim 1.

Regarding claim 14, in light of claim 1 comprising allowable subject matter, the medium in claim 14 is similar and performed by the system in claim 1. Therefore, claim 14 would be allowable (pending resolution of double patenting) for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The Terminal Disclaimer filed 6 April 2022 for US Patent Application 16722598 was approved on 7 April 2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613